COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-261-CR
 
 
CHRISTOPHER ANTONIO AMADOR                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
             FROM
THE 78TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Christopher Antonio
Amador appeals from his conviction for two counts of delivery of a controlled
substance.  A jury convicted appellant,
and, in accordance with appellant=s election, the trial court assessed his punishment, enhanced by a
prior felony conviction, at thirty years= confinement for each count, to be served concurrently.  The trial court sentenced appellant
accordingly.  We affirm. 




Appellant=s court-appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  In his motion,
counsel avers that he has conducted a professional evaluation of the record and
after a thorough review of the applicable law has reached the conclusion that
there are no arguable grounds to be advanced to support an appeal of this
cause, and that the appeal is frivolous. 
In his brief, counsel has reviewed the history of the case, including
detailing the evidence presented. 
Counsel=s brief and motion meet the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no reversible grounds on appeal and referencing any grounds that might arguably
support the appeal.  See Mays v. State,
904 S.W.2d 920, 922-23 (Tex. App.CFort Worth 1995,
no pet.).  Appellant declined to file a
pro se brief on his own behalf.
In our duties as a reviewing court, we must conduct an
independent evaluation of the record to determine whether counsel is correct in
determining that the appeal is frivolous. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays, 904 S.W.2d at 923. 
Only then may we grant counsel=s motion to
withdraw.  See Penson v. Ohio, 488
U.S. 75, 83-84, 109 S. Ct. 346, 351 (1988).




We have carefully reviewed the appellate record and counsel=s brief.  We agree that the appeal is wholly frivolous
and without merit.  We find nothing in
the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827 (Tex. Crim. App. 2005).  Therefore,
we grant the motion to withdraw filed by appellant=s counsel and
affirm the trial court=s judgment. 
 
                                                                                                        
TERRIE LIVINGSTON
JUSTICE
 
PANEL F:    LIVINGSTON, WALKER, and MCCOY, JJ.
                                                    
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 29, 2007
 




[1]See Tex. R. App. P. 47.4.